                                                                              FILED
                                                                           IN CLERK'S OFFICE
                                                                       US DISTRICT COURT E.D.N.Y.

                                                                             JUL 2 9 2019
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                                       *                          *
                                                                       BROOKLYN OFFICE
---------------------------------------------------------------X
UNITED STATES OF AMERICA,

                 v.                                                MEMORANDUM & ORDER
                                                                   18-CR-157 (WFK)
ARON STARK,

                                   Defendant.
---------------------------------------------------------------X
WILLIAM F. KUNTZ, II, United States District Judge:

On October 10, 2018, Aron Stark pied guilty to Count One of the Indictment. The Court now
sentences him and provides a complete statement ofreasons pursuant to 18 U.S.C. § 3553(c)(2) of
those factors set forth by Congress contained in 18 U.S.C. § 3553(a). For the reasons discussed
below, Aron Stark is hereby sentenced to 14 months of incarceration, 3 year(s) of supervised
release, criminal forfeiture as set forth in the Order of Forfeiture, restitution in the amount of
$39,270.00, and a $100.00 special assessment.

                                              BACKGROUND

        On March 28, 2018, the Government filed an Indictment charging Aron Stark

("Defendant") with two counts of theft of government funds, in violation of 18 U.S.C. § 641, and

one count of health care fraud, in violation of 18 U.S.C. § 1347. Indictment ,r,r 16-21, ECF No.

1. The Indictment also included criminal forfeiture allegations as to all counts. Id.   ,r,r 22-25.   On

October 10, 2018, Defendant pied guilty to Count One of the Indictment pursuant to a plea

agreement. See Plea Agreement, ECF No. 22.

        The Court hereby sentences Defendant and sets forth its reasons for Defendant's sentence

using the rubric of the 18 U.S.C. § 3553(a) factors pursuant to 18 U.S.C. § 3553(c)(2).

                                                DISCUSSION

I.      Legal Standard

        18 U.S.C. § 3553 outlines the procedures for imposing sentence in a criminal case. The

"starting point and the initial benchmark" in evaluating a criminal sentence is the Guidelines
sentencing range. Gall v. United States, 552 U.S. 38, 49 (2007). If and when a district court

chooses to impose a sentence outside of the Sentencing Guidelines range, the court "shall state in

open court the reasons for its imposition of the particular sentence, and ... the specific reason for

the imposition of a sentence different from that described" in the Guidelines. 18 U.S.C. §

3553(c)(2). The court must also "state[] with specificity" its reasons for so departing or varying

"in a statement of reasons form." Id.

       "The sentencing court's written statement ofreasons shall be a simple, fact-specific

statement explaining why the guidelines range did not account for a specific factor or factors

under§ 3553(a)." United States v. Davis, 08-CR-0332, 2010 WL 1221709, at *1 (E.D.N.Y.

Mar. 29, 2010) (Weinstein, J.). Section 3553(a) provides a set of seven factors for the Court to

consider in determining what sentence to impose on a criminal defendant. The Court addresses

each in tum.

II.    Analysis

       A. The Nature and Circumstances of the Offense and the History and
          Characteristics of the Defendant

       The first§ 3553(a) factor requires the Court to evaluate "the nature and circumstances of

the offense and the history and characteristics of the defendant." 18 U.S.C. § 3553(a)(l).

       Defendant was born on July 22, 1981 in Harris, New York. Presentence Investigation

Report ("PSR") 140, ECF No. 25. Defendant is one often children born to the marital union of

Isidore and Etta Stark. Id. Defendant's mother died in 2017 from complications related to

pneumonia. Id 141. Defendant's father reportedly suffers from mental health problems and

receives social security disability income. Id. According to Defendant, his parents "were not




                                                 2
loving people," and he experienced significant physical abuse from his father between the ages

of 6 and 17. Id.   ,r,r 41-42.
        Defendant's family experienced financial struggles throughout his childhood, and he was

raised in a low-income household in Brooklyn, New York. Id            ,r,r 42, 44.   He reportedly

performed poorly in school but graduated from United Talmudical Academy in Brooklyn in

1997. Id.   ,r 54; Def. Sentencing Mem. at 12, ECF No. 30.       Defendant advised he does not

communicate with his nine siblings except for his brother, Herman Stark. PSR ,r 43. In a

telephone interview, Herman Stark described Defendant as a very quiet person who never shared

personal details with others. Id He is aware of Defendant's arrest for the instant offense and

remains supportive. Id.

        Defendant married Esther Glauber in 1998 when he was 17 years old. Id.             ,r 45.   The

marriage was arranged by the couple's parents. Id. Ms. Glauber reportedly suffers from bipolar

disorder and has been in and out of psychiatric hospitals. Id. The couple divorced in 2007. Id.

She has filed several orders of protection against Defendant, all of which have expired. Id           ,r 46.
They have two children together, Chaney, age 17, and Dov, age 16, who both attend boarding

school in upstate New York. Id.   ,r,r 45-47.   Defendant has a close relationship with both of his

children, who are both aware of his arrest for the instant offense and currently visit a

psychotherapist twice per week to address nervousness regarding Defendant's upcoming

sentencing. Id.    ,r 47.
       Defendant reported good health and no serious illnesses, although he was the victim of

assault on several occasions in the past. Id.   ,r 51.   Defendant had no history of substance abuse

or mental health issues as of the filing of the Pre-Sentence Investigation Report, although he

reported he had been saddened by his legal situation. Id.      ,r,r 52-53.   According to a psychological



                                                     3
evaluation conducted at the request of defense counsel, Defendant suffers from Persistent

Depressive Disorder and Stressor-Related Disorder. See Def. Sentencing Mem., Ex. A at 9.

        Defendant has reportedly lived in a multi-family residence that he owns in Brooklyn,

New York since 2013. Id , 48. A home visited by the U.S. Probation Department ("Probation")

revealed a concrete, two-room basement area where Defendant resides. Id. The only access

point was a cellar door in front of the house, and the apartment had a bathroom but no kitchen,

lighting, or heating system. Id. According to Probation, the residence was in a "dilapidated state

of condition" at the time of the visit. Id.

        Defendant considered himself a property manager and landlord since 2007, and he also

was a part-time bus driver for a bus company in Monsey, New York from 2007 to 2013. Id.,,

56-57. Before then, he was a full-time supervisor of a kosher kitchen in Monsey, New York. Id

, 58. According to monthly supervision report forms submitted to Pretrial Services and the Pre-

Sentence Investigation Report, Defendant has total assets of $2,883,000.00 and total liabilities of

$8,248.00. Id. ,, 61-63.

        Defendant owns several real estate holding and limited liability corporations ("LLCs")

associated with four apartment buildings in Brooklyn, New York. Id. , 56. Defendant also owns

the four apartment buildings, which are in turn owned and controlled by Defendant through the

separate LLCs. Id. , 7. Records reveal Defendant is the single-member manager and owner of

these LLCs and has the sole authority and control to conduct business on behalf of the LLCs. Id.

, 1.

       With respect to the underlying offense, between 2007 and 2013, Defendant collected tens

of thousands of dollars in Medicaid and Supplemental Nutrition Assistance Program ("SNAP")

benefits for which he was not eligible to receive because of his ownership of these apartment



                                                4
buildings, which produced income for Defendant. Id.          ,r,r 9, 15; see also id. ,r,r 4-5 (explaining the
Medicaid and SNAP programs). Defendant also unlawfully collected benefits from New York

City Housing Authority's Section Eight Existing Housing Voucher Program. Id                ,r 9; see also id.
,r 6 (explaining the Section Eight program).       Defendant obtained these subsidies by falsifying his

income and assets on certification forms and stating he lived in a Brooklyn apartment with his

wife and two children, when subsequent investigations revealed he and his wife divorced and

were living apart. Id.   ,r,r 9, 11, 15.   The aggregate loss sustained by the respective agencies was

calculated to be $173,448.00. Id.      ,r 15.
       B. The Need for the Sentence Imposed

       The second§ 3553(a) factor instructs the Court to consider "the need for the sentence

imposed (A) to reflect the seriousness of the offense, to promote respect for the law, and to

provide just punishment for the offense; (B) to afford adequate deterrence to criminal conduct;

(C) to protect the public from further crimes of the defendant; and (D) to provide the defendant

with needed educational or vocational training, medical care, or other correctional treatment in

the most effective manner." 18 U.S.C. § 3553(a)(2).

       Defendant's fraudulent activity resulted in the unlawful seizure of tens of thousands of

dollars in government funds. The Court's sentence recognizes the seriousness of Defendant's

offense and punishes Defendant accordingly. It seeks to deter Defendant from further criminal

activity and from turning to theft of government funds when he believes he needs financial

assistance. More generally, the Court's sentence sends a message to others that the unlawful

conversion of Government funds carries a risk of punishment that outweighs any potential gains.




                                                       5
         C. The Kinds of Sentences Available

         The third§ 3553(a) factor requires the Court to detail "the kinds of sentences available"

for Defendant. 18 U.S.C. § 3553(a)(3).

         Defendant pled guilty to the Count One of the Indictment, which charged Defendant with

Theft of Government Funds in violation of 18 U.S.C. § 641. See Plea Agreement ,I 1. By

statute, Defendant faces a maximum term of imprisonment often years. See 18 U.S.C. § 641.

Defendant also faces a maximum term of supervised release of three years, id. § 3583(b)(2); a

maximum fine of $250,000.00, id.§ 3571(b); mandatory restitution, id. § 3663A; forfeiture, id.§

981(a)(l)(C); and a special assessment of $100.00, id.§ 3013. Defendant is statutorily eligible

for between one and five years probation because Count One is a Class C felony. Id. §

3561 (C)( 1) .

         D. The Kinds of Sentence and the Sentencing Range Established for Defendant's
            Offenses

         The fourth§ 3553(a) factor requires the Court to discuss "the kinds of sentence and the

sentencing range established for ... the applicable category of offense committed by the

applicable category of defendant as set forth in the guidelines[.]" Id. § 3553(a)(4)(A).

         The applicable Guideline for violations of 18 U.S.C. § 641 is Guideline§ 2Bl.l(a)(2),

which provides a base offense level of 6. See United States Sentencing Commission, Guidelines

Manual ("USSG") § 2B 1.1 (a)(2). Since the loss incurred from the fraud scheme was more than

$150,000.00, ten levels are added pursuant to USSG § 2B 1.1 (b )( 1)(F).

         Defendant has clearly demonstrated acceptance of responsibility for the offense.

Accordingly, the offense level is decreased by two levels. USSG § 3El.l(a). Because the

Government was notified in a timely manner of Defendant's intention to enter a plea of guilty,




                                                  6
the offense level is decreased by one additional level. USSG § 3El.l(b). Accordingly,

Defendant's total offense level is 13.

        Given a total offense level of 13 and a criminal history category of I, 1 the Guidelines

suggest a term of imprisonment of 12 to 18 months. USSG Ch. 5, Part A. All parties agree with

this Guidelines calculation. See PSR 11 21-31, 34; Def. Sentencing Mem. at 3, ECF No. 30;

Gov't Sentencing Mem. at 1, ECF No. 31. The G~idelines further recommend a term of

supervised release of one to three years, id. § SD l .2(a)(2); and a fine of between $3,000.00 and

$30,000.00, id § 5El.2(c)(3). The Guidelines further suggest Defendant is ineligible for

probation. Id. § 5B1.1 n.2.

        Probation recommends a sentence of 14 months custody, followed by a three-year term of

supervised release with special conditions. Probation Sentencing Recommendation at 1, ECF

No. 25-1. Defense counsel requests a sentence of 366 days custody. Def. Sentencing Mem. at 2.

The Government requests a sentence within the Guidelines range of 12 to 18 months. Gov't

Sentencing Mem. at 1.

        E. Pertinent Policy Statement(s) of the Sentencing Commission

        The fifth § 3553(a) factor requires the Court to evaluate "any pertinent policy

statement ... issued by the Sentencing Commission." 18 U.S.C. § 3553(a)(5). This factor is not

relevant to Defendant's sentencing.




1
 Defendant has a pending charge from a December 15, 2018 arrest for Grand Larceny in the Fourth Degree
and Criminal Possession of Stolen Property in the fifth Degree. PSR 136. According to defense counsel,
Defendant pied guilty to a misdemeanor charge for this conduct, but the plea will be reduced to a disorderly
conduct violation conviction if Defendant is not arrested again before August 27, 2019. See Def. Sentencing
Mem. at 4 n. I, 7. Even if the Court calculates Defendant's criminal history with the current misdemeanor
plea, the criminal history category would still be I. See USSG § 4A I. I (c ); id. Ch. 5, Part A. Neither the
Government nor Probation provided additional information to the Court with respect to this offense.


                                                     7
        F. The Need to Avoid Unwarranted Sentence Disparities

        The sixth§ 3553(a) factor requires the Court to consider "the need to avoid unwarranted

sentence disparities among defendants with similar records who have been found guilty of

similar conduct." 18 U.S.C. § 3553(a)(6). For the reasons stated in this Memorandum and

Order, and considering the other six§ 3553(a) factors, the Court's sentence avoids unwarranted

sentence disparities.

        G. The Need to Provide Restitution

        Finally, the seventh § 3553(a) factor requires the Court to touch upon "the need to

provide restitution to any victims of the offense." 18 U.S.C. § 3553(a)(7). As set forth in the

Plea Agreement, restitution is mandatory pursuant to 18 U.S.C. § 2259 in the full amount of the

victims' losses attributable to Defendant's activities. Plea Agreement ,r,r 12-16; 18 U.S.C. §§

2259, 3663A. With respect to Count One, Defendant is accountable for $39,270.00 in restitution

owed to the SNAP Liaison Office of the Human Resources Administration, Department of Social

Services. PSR ,r 76.

                                          CONCLUSION

       A sentence of 14 months of incarceration, to be followed by 3 years of supervised

release, criminal forfeiture as set forth in the Order of Forfeiture, restitution in the amount of

$39,270.00, and a $100.00 special assessment is appropriate and comports with the dictates of§

3553. This sentence is consistent with, and is sufficient but no greater than necessary to

accomplish, the purposes of§ 3553(a)(2).




                                                  8
       The Court expressly adopts the factual findings of the Presentence Investigation Report,

barring any errors contained therein, to the extent it is not inconsistent with this opinion. The

Court imposes the special conditions of release proposed by the Probation Department.




                                                                      s/WFK




Dated: July 29, 2019
       Brooklyn, New York




                                                 9
